
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 705
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Minnick (for
			 himself and Mr. Wolf) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning hard-labor prison camps in the
		  Democratic People’s Republic of Korea as an egregious violation of human
		  rights.
	
	
		Whereas the U.S. Department of State estimates that
			 150,000–200,000 prisoners are detained in labor camps, comprising roughly 1
			 percent of North Korea’s 22,000,000 people;
		Whereas satellite photographs corroborate survivors'
			 stories and reveal vast labor camps in the mountains of North Korea;
		Whereas guilt by association is legal under North Korean
			 law and up to three generations of a convicted prisoner’s family may be
			 imprisoned in labor camps;
		Whereas, according to a recently published report by the
			 nongovernmental United States Committee for Human Rights in North Korea,
			 thousands of prisoners are forced to work to their deaths in mining, logging,
			 farming, and industrial enterprises;
		Whereas prisoners are sent to prison camps without any
			 judicial process, denied contact with the outside world, and forced to work up
			 to 15 hours a day and up to 29 days a month until they die of
			 malnutrition-related illnesses;
		Whereas one camp contains as many as 50,000 prisoners in
			 an area that is 31 miles long and 25 miles wide, an area larger than the city
			 of Los Angeles;
		Whereas many prisoners are allowed just one set of
			 clothes, and denied soap, socks, or underclothes, and must subsist on corn and
			 salt and are under constant threat of being executed;
		Whereas the Government of North Korea does not acknowledge
			 the existence of these prison camps and the issue has not been discussed in
			 meetings between United States diplomats and North Korean officials; and
		Whereas the Democratic People’s Republic of Korea
			 sentenced United States reporters Laura Ling and Euna Lee to 12 years of hard
			 labor and should release them on humanitarian grounds: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)condemns hard-labor prison camps in the
			 Democratic People’s Republic of Korea as an egregious violation of human
			 rights;
			(2)urges the United
			 States Government to demand that the Democratic People’s Republic of Korea
			 immediately shut down these camps and end all persecution of political
			 prisoners; and
			(3)demands the
			 Government of the Democratic People’s Republic of Korea immediately release
			 United States reporters Laura Ling and Euna Lee, who were sentenced in June
			 2009 to 12 years in a North Korean labor camp.
			
